EXHIBIT [LEGEND SECURITIES, INC. LETTERHEAD] Steven Kriegsman President and CEO CytRx Corporation 11726 San Vicente Blvd Suite 650 Los Angeles, Ca 90049 Phone: 310-826-5648 Fax: 310-826-6139 Re: Investment Banking Agreement with Legend Securities, Inc. Dear Mr. Kriegsman, This letter (the "Agreement") shall confirm the engagement of Legend Securities, Inc., ("Legend") by CytRx Corporation (the "Company" and collectively the "Parties") for purposes of providing, on a non-exclusive basis, investor awareness and business advisory services as set forth below in consideration for the fees and compensation described hereinafter: 1.The Agreement shall be effective as of the date it is executed by the Parties (the "Effective Date"). 2.The Company agrees to provide Legend such information, historical financial data, projections, proformas, business plans, due diligence documentation, and other information (collectively the "Information") in the possession of the Company that Legend may reasonably request or require to perform the Services (as hereinafter defined) set forth herein. The Information provided by the Company to Legend shall be true, complete and accurate in all material respects as of the date specified therein and shall not set forth any untrue statements nor omit any fact required or necessary to make the Information provided not misleading. The Company acknowledges that Legend may rely during the Term on the accuracy and completeness of all Information provided by the Company without independent verification. The Company authorizes Legend to use such Information solely in connection with its performance of the Services. 3.Legend will use its best efforts to furnish ongoing investor awareness and business advisory services (the "Services") as the Company may from time to time reasonably request the Services may include, without limitation, the following: ·assistance with investor presentations such as, but not limited to, PowerPoint slide presentations,broker/dealer fact sheets, financial projections and budgets, and news releases; ·sponsorship to capital and life science conferences; ·identification and evaluation of financing transactions; ·identification and evaluation of acquisition and/or merger candidates; ·introductions to broker dealers, research analysts, and investment companies that Legend believes thatcould be helpful to the Company; ·set up investor road shows in various cities as requested by the Company, both domestic and foreign, including investor road shows to he held in conjunction with the BIO CEO Conference, Natexis Bleichroeder Hidden Gems Conference, Rodman & Renshaw Conferences, New York UBS Conference and the JP Morgan Conference; ·Diligently follow up on all investor, broker and analyst leads provided by the Company. 4.The term of this Agreement shall be Twelve (12) months from the Effective Date of this Agreement; provided that the Company may, in its discretion, extend the Term for up to an additional six (6) months by providing notice of such extension to Legend at any time prior to the expiration of this Agreement (such period, as it may be extended pursuant to this sentence, the "Term"), and the additional compensation owed to Legend during any such extension shall be the Monthly Advisory Fee described in Section 5. The Agreement may not be terminated by the Parties during the first ninety days following the Effective Date (the "Introduction Period") other than as a result of a material breach of any provision of this agreement that is not uncured within ten (10) days following notification thereof by the non-breaching party. Following the Introduction Period and in the event that the Company desires to terminate this Agreement at any time prior to the expiration date, it shall provide Legend with written notice of its intention to terminate this Agreement and this Agreement shall so terminate immediately following delivery of such notice by the Company (the "Termination Date"), without any further responsibility for either party; provided, however, that Legend shall be entitled to receive all accrued compensation, including all vested - fees (as set forth below) and un-reimbursed expenses, if any, outstanding as of the Termination Date and Legend's obligations under Section 2 regarding Information of the Company shall survive such termination.
